Citation Nr: 1142810	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of cholecystectomy, to include gall bladder removal.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the current appellate claims.

The RO in New York, New York, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  Additionally, the Veteran submitted evidence directly to the Board at this hearing, accompanied by a waiver of having the evidence initially reviewed by the agency of original jurisdiction pursuant to 38 C.F.R. § 20.1304.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that both her low back disorder and cholecystectomy were incurred during active service.  She contends that she developed back problems during service as a result of various activities, and has provided examples thereof.  She also contends that she had pains in her right side during service, as well as indigestion and other gastrointestinal problems, which were manifestations of the conditions that ultimately resulted in her cholecystectomy.

The Board also acknowledges that the Veteran's service treatment records contain multiple entries showing treatment for low back pain and gastrointestinal issues while on active duty.  

In regard to the low back pain, the Veteran was treated for neck and upper back pain in March 1987, which was assessed as muscle spasm.  She was subsequently treatment for complaints of low back pain, among other things, in June and July 1989.  She was treated for complaints of right shoulder, back, and neck pain in November 1992, assessed as cervical muscle spasm.  There are also references to back and right sacroiliac (SI) joint pain in March 1994.  Records from April 1997 further note complaints of mid-back pain, assessed as muscle spasm.

With respect to the cholecystectomy claim, the Board observes that the Veteran was treated for pain in lower abdomen in June 1979, assessed as urinary tract infection (UTI).  She was treated for acute gastroenteritis in April 1983.  She was treated, in part, for complaints of nausea and vomiting in October 1984, assessed as viral syndrome and gastroenteritis.  She was treated for constipation in January and May 1987.  Thereafter, in July and October 1987 she was treated for complaints of diarrhea, which were attributed to acute gastroenteritis, viral, in July of that year.  She was again treated for acute gastroenteritis in March 1988.  She was treated for complaints of pain in the lower left quadrant of the abdomen in November 1989, assessed as pelvic inflammatory disease (PID).  She was treated for right inguinal pain in February 1992, assessed as musculoskeletal pain.  She was treated for diarrhea in March and July 1993.  In addition, the Veteran was treated for complaints of nausea and vomiting associated with headaches on various occasions.

Finally, the Veteran has submitted private medical statements in support of her claims from M. B. Ed.D., N.P.  In a June 2011 statement, this clinician noted that the Veteran had been under her care for chronic back pain, and that the current disability was most likely due to the physical demands of her military training and prolonged standing and lifting as a military medical/dental technician.  In a subsequent August 2011 statement, this clinician stated that review of the Veteran's military records clearly demonstrated that a correct diagnosis of cholelithiasis was missed when she presented multiple times with right quadrant pain.  Consequently, ten gall bladder stones grew to an aggregate size of 9 x 2.5 x 2 cm; and that the entire gall bladder was removed in June 2005 at a VA medical facility.

Despite the foregoing, it is not clear whether either the June or August 2011 statement were based upon a review of the medical history.  Moreover, neither statement addresses the fact that the Veteran was consistently evaluated as normal on service examinations including those conducted in February 1978, February 1979, February 1989, February 1994, and her October 1997 retirement examination.  Further, on a Report of Medical History completed concurrent with her retirement examination, the Veteran indicated that she did not have recurrent back pain, nor gall bladder trouble or gallstones.  The Veteran reports that she did not know until later that her symptoms were related to the gallbladder.
  
In view of the foregoing, the Board finds that the nature and etiology of the Veteran's current low back disorder and cholecystectomy residuals are not clear from the record.  Nevertheless, there is evidence of similar in-service complaints, current disabilities, and evidence which is sufficient to show there may be a link between current disabilities and service.  Therefore, the Board finds that medical examination and opinion that is based upon an accurate understanding of the Veteran's medical history is necessary for resolution of this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that medical examination(s) is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's current low back disorder and cholecystectomy residuals should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her low back disorder and cholecystectomy residuals since her discharge from service.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If any identified records are not obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to address the current nature and etiology of her low back disorder and cholecystectomy residuals.  The claims folder and a copy of this remand should be made available to the examiner(s) for review before the examination(s); the examiner(s) must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner(s) must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current low back disorder and/or cholecystectomy residuals were incurred in or otherwise the result of the Veteran's active service.  In making this determination, the examiner(s) should be aware of the documented in-service complaints, as well as the supporting medical opinions from M. B. Ed.D., N.P., in June and August 2011.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determine an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the December 2007 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


